Citation Nr: 1729777	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as residual of bilateral foot injuries with fractures and bilateral heel spurs. 


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1946 to January 1950. 

The Veteran's appeal comes before the Board of Veteran's Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

When this case was previously before the Board in December 2011, the Board reopened the Veteran's claim for entitlement service connection for bilateral foot injuries and remanded this issue for further development.  The Board subsequently remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development in September 2014 and again in April 2016.  The requested development has been completed and the matter is now properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral foot disability was not manifest in service; any current bilateral foot disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the March 2013 VA examination, and subsequent June 2015 and October 2016 medical opinions, are adequate for the purposes of determining service connection, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in April 2016.  Specifically, the Board requested an addendum medical opinion be provided to address the etiology of the Veteran's current arthritis of the feet.  The requested opinion was provided in October 2016.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for a Bilateral Foot Disability
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has a current diagnosis of a bilateral foot disability.  The Veteran contends this current bilateral foot disability is related to his active service with the United States Navy.  Through lay statements, the Veteran indicates that he injured his feet while on active duty, and that he received treatment for the injury during his naval service.  Specifically, the Veteran asserts that his current bilateral foot disability is a direct result of an injury sustained while jumping from a flight deck on the CV-33 USS Kearsarge.  The Veteran's service treatment records indicate the Veteran received x-rays for a left heel injury while on active duty in September 1947.  The results of those x-rays are noted as negative.  Though the Veteran does have a current disability, and an established in-service injury, there is no evidence of a nexus between an in-service injury or disease and the current disability.

In March 2013, the Veteran underwent a VA examination regarding his bilateral foot disability.  The Veteran was diagnosed with bilateral plantar fasciitis, bilateral heel spurs, and bilateral degenerative arthritis of the feet.  As noted above, the Veteran's service treatment records indicate that in September 1947 he was treated for a left heel injury, however the Veteran's x-rays were negative and no further treatment is listed.  The Veteran's service treatment records are silent for any additional reports of, or treatment for, foot injuries.  Further, a report of medical examination at separation in January 1950, just prior to the Veteran's discharge, does not indicate any bilateral foot disabilities.   As the evidence does not indicate the Veteran's bilateral foot disability was incurred or aggravated during service, the Board finds the Veteran's bilateral foot disability did not manifest during his period of active service.  

Alternatively, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed bilateral foot disability is listed as a chronic disease (arthritis) under 38 C.F.R. § 3.309(a), therefore the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.  Chronic diseases that manifest to a degree of 10 percent or more within 1 year from the date of separation from service are presumed to be service connected.  38 C.F.R. §§ 3.303(b), 3.307(a)(3).  As the Veteran was not diagnosed with his current bilateral foot disability until March 1996, the presumption of service connection does not apply.  Further, at his March 2013 examination, the Veteran reported onset of symptoms four to five years prior, in approximately 2008 or 2009.  

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).

A review of the Veteran's medical records indicates the Veteran began seeking treatment for his bilateral foot disability in March 1996, over 46 years after his completion of active duty.  While not dispositive of the issue, the Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In March 2013, the Veteran underwent a VA examination regarding his bilateral foot disability.  As noted above the VA examiner identified three current bilateral foot disabilities: plantar fasciitis, heel spurs, and degenerative arthritis of the feet.  The VA examiner also noted the Veteran's claimed in-service injury.  However, when discussing a possible nexus between the Veteran's bilateral foot disability and the Veteran's active service, the VA examiner noted:

The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.

[T]he [V]eteran states he has had heel pain for the last 4-5 [years,] otherwise he had a remote injury to his feet over 50 [years] ago and was never told a diagnosis.  [H]e states that [his heel pain] resolved without complications and he was doing fine until 4-5 [years] ago, therefore from a chronological standpoint it is unlikely that his heel spurs/plantar fasciitis are related to remote trauma 50 [years] ago without any other intervening symptoms.  Also plantar fasciitis is not generally posttraumatic and is more often multifactorial and related to lack of heel cord flexibility, shoe wear, obesity, etc. [I]t is unlikely from his military service.

A June 2016 VA addendum opinion agreed with the assessment of the March 2013 VA examiner, stating, "plantar fasciitis is a degenerative condition resulting from deconditioning and lack of gastroc-soleus flexibility that is generally not related to remote trauma...". 

In accordance with April 2016 Board remand directives, an addendum opinion was provided to address a possible nexus between the Veteran's diagnosed bilateral foot arthritis and his active duty service.  In the October 2016 addendum, the VA examiner determined the Veteran's current bilateral foot arthritis was less likely than not incurred in or caused by his active duty service.  The VA physician noted the Veteran's reported heel injury in September 1947 during his period of active duty service.  However, the physician also noted that the Veteran's September 1947 x-ray was negative for injury, and that there were no additional documented instances of a foot disability for the next several decades.  Finally, the VA physician stated there was no medical or scientific evidence linking the Veteran's current disability to an in-service injury suffered in 1947, and that the Veteran's current disability was more likely than not from a post military service injury or the natural part of the aging process.

The Veteran asserts through lay testimony that his current bilateral foot disability was related to his active duty service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., tenderness in the low back area; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

With regard to the specific issue in this case, whether his current bilateral foot disability is related to his active duty service, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's bilateral foot disability requires medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the expertise, training or skills needed to make such a determination.  Although competent to describe his symptoms, he is not competent to determine the cause of his current disability.  As a result, the probative value of his lay assertions is low, and is outweighed by the rationales provided by the VA medical examiners.  

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his currently diagnosed bilateral foot disability is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's bilateral foot disability.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

ORDER

Entitlement to service connection for a bilateral foot disability is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


